DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 12/22/2021, with respect to rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive. The amendment to the claim has overcome the rejection. The rejection of the claim has been withdrawn. Since the amendment to the claim has changed the claim dependency, a new rejection is applied to the claim. Claims 8-13 remain as indicated allowable subject matter.
Applicant's arguments, with respect to rejections of claims 1-7, 14, 16, and 17 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding independent claim 1, the main argument from the applicant is that, Li refers to “depth maps” throughout, rather than “point clouds” as defined and recited in the independent claims. There is a clear distinction between the terms “depth map” and “point cloud”.
The examiner agrees with the applicant that there is a clear distinction between the terms “depth map” and “point cloud”, and Li et al has extensive descriptions about processing involving depth maps. However, Li et al also discloses features about point clouds, and the relationship between depth maps and point clouds. As explained in the claim rejections below, although depth maps and point clouds are different, they can be converted from each other easily, and therefore they are equivalent. As stated by the depth maps or point clouds may be evaluated to determine how to fuse the maps together to obtain a more complete and accurate depth map or point cloud.”). In summary, although depth maps and point clouds are distinctive, they are equivalent in the scope of instant claim. Li et al suggests the limitations of claim 1. The same rationale applies to claim 17 and the dependent claims. Therefore claims 1-7, 14 and 16-17 remain rejected. A new ground of rejection is applied to the amended claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. 2017/0289515 A1, already of record).
Regarding claim 1, Li et al suggests a method for generating a three-dimensional image of an object (Figs. 5-6, and related descriptions), the method comprising: 
            receiving a set of input point cloud data from an imaging system used to image the object, wherein the set of input point cloud data comprises two or more point clouds, each point cloud defining the three-dimensional coordinates of points on the surface of the object, wherein the data in each input point cloud is computed from a respective set of image data acquired by the imaging system, each set of image data being acquired using a different exposure setting for the imaging system (paragraphs [0022], [0039]-[0040], multiple point clouds and depth maps from various exposure levels. Note: (1) As known in the art, point cloud and depth map can be converted from each other easily. For instant, Li et al stated capturing a point cloud from determining the depth map, and Li et al also uses the terms “depth map” and “point cloud” interchangeably in various situations. Therefore they are equivalent. (2) Although there is no explicit disclosing of 
        determining, for each point in the respective input point clouds, a value of a quality parameter, wherein the value of the quality parameter for a respective point reflects a degree of uncertainty in the three dimensional coordinates as specified for that point in the point cloud (paragraph [0037], “At 322, the three depth maps are fused to determine a more detailed depth map for the scene using data from all three exposures. If the linear exposure has a different exposure level, then the depth map at 304 may also be fused into the complete HDR depth map. The fusion may be performed by identifying features, evaluating the quality of the depth data for each feature for each depth map and then combining the depth data from each of the depth maps so that the HDR depth map uses the best depth data from each exposure.” As mentioned above, point clouds and depth maps are equivalent.);
        identifying groups of points from the set of input point cloud data, wherein each group comprises a point from each input point cloud (paragraphs [0033], [0040], aligning images or objects.); 
        generating an output point cloud for generating a 3D representation of the object surface, wherein the output point cloud defines the three-dimensional coordinates of points on the surface of the object, wherein, for each point in the output point cloud, the coordinates of the respective point are computed based on the coordinate values of the points in a respective one of the identified groups of points, wherein the extent to which the coordinate values of each respective point in the group are taken into consideration in the computation is determined based on the values of the quality parameter 
          the method comprising rendering a three-dimensional image of the object based on the data in the output point cloud (paragraphs [0033], [0043], “the final depth image may be reconstructed at 220 to produce a full color image with enhanced depth 250.” “The complete image is then compiled and rendered”.). 
Regarding claim 2, Li et al discloses wherein the imaging system is an optical imaging system comprising a light sensor (paragraph [0015], image sensors). 
Regarding claim 3, Li et al discloses wherein the data in each input point cloud is computed from one or more 2D images of the object as captured on the light sensor (paragraphs [0015], color images, depth images; paragraph [0039], point cloud). 
Regarding claim 4, Li et al discloses wherein the exposure setting used to acquire each set of image data is varied by altering one or more of: the sensor integration time; the sensor sensitivity; the size of an aperture stop in the path between the object and the sensor; an intensity of light used to illuminate the object; and the strength of an ND filter placed in the light path between the object and the sensor (paragraphs [0028], [0030], various exposure levels by adjusting aperture, exposure time, etc.). 
Regarding claim 14, Li et al discloses wherein each input point cloud comprises colour information for each point (paragraph [0029], color images in RGB space). 
Regarding claim 15, Li et al discloses wherein the colour information is encoded as RGB values (paragraph [0029], color images in RGB space).
Regarding claim 16, Li et al suggests a non-transitory computer readable storage medium comprising computer executable code that when executed by a computer will cause the computer to carry out a method according to claim 1 (Fig. 8, DRAM 8, ROM 9; paragraph [0067], instructions. Also see rejection of claim 1 above.). 
Regarding claim 17, Li et al suggests a system for generating a three-dimensional image of an object (Figs. 5, 8), the system comprising: 
              a sensor for acquiring image data from the object (Fig. 8, 32); 
              a controller for varying the exposure of the sensor, the sensor being configured to acquire respective sets of image data at different exposures (paragraph [0035], automatic exposure adjustments); 
              and a processor for processing the acquired image data, wherein for each set of image data, the processor is configured to generate an input point cloud, the point cloud defining the three-dimensional coordinates of points on the surface of the object and an intensity value at each point (Fig. 8, processor 4; (paragraphs [0022], [0039]-[0040], multiple point clouds and depth maps from various exposure levels.) , 
             the processor being further configured to:
                    determine, for each point in the respective input point clouds, a value of a quality parameter, wherein the value of the quality parameter for a respective point reflects a degree of uncertainty in the three dimensional coordinates as specified for that point in the point cloud (paragraph [0037], “At 322, the three depth maps are fused to determine a more detailed depth map for the scene using data from all three exposures. If the linear exposure has a different exposure level, then the depth map at 304 may also be fused into the complete HDR depth map. The fusion may be 
                  identify groups of points from the set of input point cloud data, wherein each group comprises a point from each input point cloud (paragraphs [0033], [0040], aligning images or objects.); and 
                generate an output point cloud for generating a 3D representation of the object surface, wherein the output point cloud defines the three-dimensional coordinates of points on the surface of the object and an intensity value at each point, wherein, for each point in the output point cloud, the coordinates of the respective point are computed based on the coordinate values of the points in a respective one of the identified groups of points, wherein the extent to which three coordinate values of each respective point in the group are taken into consideration in the computation is determined based on the values of the quality parameter associated with the respective point (paragraphs [0037], [0039]-[0040], combining or fusing the point clouds or depth maps with evaluating the quality of the data.), and
                to render a three-dimensional image of the object based on the data in the output point cloud (paragraphs [0033], [0043], “the final depth image may be reconstructed at 220 to produce a full color image with enhanced depth 250.” “The complete image is then compiled and rendered”.). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, as applied to claim 2 above, and in view of Hinkel et al (U.S. 9,787,899 B1).
Regarding claim 5, Li et al remains as applied to claim 2 above. Li et al does not explicitly disclose wherein the data in each input point cloud is stored as a respective two dimensional point cloud matrix, wherein each element in the matrix contains the three-dimensional coordinates of a respective point, the intensity value for the point, and the value of the quality parameter for that point; wherein the points in each group are identified as ones having the same element position in the respective input point cloud matrices.  However, the type of data, such as point cloud, is conventionally stored as matrix, or multi-dimensional arrays.
Hinkel et al, in the same field of endeavor, is introduced to show an example of storing depth map (point cloud is similar) as a matrix (column 23, lines 10-11, “the depth map information, which may be a matrix of depth values of the scene”). In view of Hinkel et al, all data in the claim may be stored as a matrix. The arrangement of the data is a design choice.
Regarding claim 6, the combination of Li et al and Hinkel et al would suggest wherein the light sensor comprises a two dimensional pixel array, and the matrix elements are mapped to respective pixel elements in the array (Hinkel et al: column 12, lines 5-7, “The charge-coupled device sensor array (e.g., having rows and columns) may be a two-dimensional array of pixel elements.”). 
Regarding claim 7, the combination of Li et al and Hinkel et al would suggest wherein the imaging system is one that uses structured illumination to obtain each set of image data (Li et al: paragraph [0045], “The lamp may produce a structured, coded, or plain illumination field.”). 
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, prior art references of Li et al and Hinkel et al disclose various limitations of the claim, including the claims that it is dependent of. However, the prior art failed to show all limitations of the claim, including the claims it is dependent of, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Claims 9-13 are dependent claims of claim 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613